         Case 6:20-cv-01127-MK        Document 50   Filed 08/07/20      Page 1 of 4




Kevin S. Reed (OBN #160574)                  Billy J. Williams, OSB #901366
 ksreed@uoregon.edu                          United States Attorney
Douglas Y.S. Park (OBN #980904)              District of Oregon
 dougpark@uoregon.edu
Jessica Price (OBN #182104)                  Patrick J. Conti, OSB #141308
 jgprice@uoregon.edu                         Assistant United States Attorney
University of Oregon                         patrick.conti@usdoj.gov
Office of General Counsel                    Austin Rice-Stitt, WSB #42166
1226 University of Oregon                    Assistant United States Attorney
Eugene, OR 97403                             austin.rice-stitt@usdoj.gov
Phone: (541) 346-3082
                                             United States Attorney’s Office
Rebecca Gose (OBN #105712)                   1000 SW Third Ave., Suite 600
 rebecca.gose@oregonstate.edu                Portland, Oregon 97204
Julie Penry (OBN #053440)                    Telephone: (503) 727-1024
 julie.penry@oregonstate.edu                 Facsimile       (503) 727-1117
Whitney Hill (OBN 093849)
 whitney.hill@oregonstate.edu
Oregon State University                      Attorneys for Defendants
Office of the General Counsel
630 Kerr Admin Bldg
Corvallis, OR 97331
Phone: (541) 737-2474

Attorneys for Plaintiffs



                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     EUGENE DIVISION

UNIVERSITY OF OREGON; OREGON                    Case No. 6:20-cv-01127-MK
STATE UNIVERSITY; UNIVERSITY OF
SOUTHERN CALIFORNIA; ARIZONA
STATE UNIVERSITY; CALIFORNIA
INSTITUTE OF TECHNOLOGY;
CHAPMAN UNIVERSITY; CLAREMONT                   JOINT STATUS REPORT
MCKENNA COLLEGE; NORTHERN
ARIZONA UNIVERSITY; PITZER
COLLEGE; POMONA COLLEGE;
PRESIDENT AND BOARD OF TRUSTEES
OF SANTA CLARA COLLEGE; SCRIPPS
COLLEGE; SEATTLE UNIVERSITY;
STANFORD UNIVERSITY; SAINT
MARY’S COLLEGE OF CALIFORNIA;
UNIVERSITY OF ARIZONA; UNIVERSITY

              Joint Status Report
        Case 6:20-cv-01127-MK         Document 50   Filed 08/07/20   Page 2 of 4




OF THE PACIFIC; UNIVERSITY OF SAN
DIEGO; UNIVERSITY OF SAN
FRANCISCO; and UNIVERSITY OF UTAH,

                                     Plaintiffs,
                      v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

                                   Defendants.




             Joint Status Report
          Case 6:20-cv-01127-MK          Document 50       Filed 08/07/20     Page 3 of 4




                                    JOINT STATUS REPORT

         On July 29, 2020, the Court directed the parties to file a joint status report by August 7,

2020. Pursuant to that directive, the parties state as follows:

         Since the last status report, the parties have conferred about whether the case should be

dismissed. Those discussions are ongoing. The parties jointly request an additional 20 days in

which to confer and thereafter provide a report to the Court, if the case remains pending.




DATED: August 7, 2020                                     /s/ Kevin S. Reed

                                                         Kevin S. Reed (OBN #160574)
                                                          ksreed@uoregon.edu
                                                         University of Oregon
                                                         Office of General Counsel
                                                         1226 University of Oregon
                                                         Eugene, OR 97403
                                                         Phone: (541) 346-3082

                                                         Attorney for Plaintiffs


                                                         BILLY J. WILLIAMS
                                                         United States Attorney
                                                         District of Oregon


                                                         s/ Patrick J. Conti
                                                         Patrick J. Conti (he/him)
                                                         Assistant United States Attorney
                                                         Austin Rice-Stitt (he/him)
                                                         Assistant United States Attorney

                                                         Attorneys for Defendants




Page 1      Joint Status Report
          Case 6:20-cv-01127-MK          Document 50          Filed 08/07/20      Page 4 of 4




                                      Certification of Service

         I hereby certify that this document has been filed through the Court’s ECF system and

will be sent electronically to the registered participants.

DATED: August 7, 2020                                         /s/ Kevin S. Reed

                                                          Kevin S. Reed (OBN #160574)

                                                          Attorney for Plaintiffs




Page 2      Joint Status Report
